United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1926
Issued: January 30, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2013 appellant filed a timely appeal from a February 12, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Because more than 180 days has elapsed from the most recent merit decision
dated January 19, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the case pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.3

1

Appellant’s AB-1 form submitted with his appeal to the Board indicates that he is appealing a December 22,
2011 OWCP decision. The Board notes, however, that an appeal of this decision is not timely filed as more than
180 days has elapsed from the date of issuance to the filing of this appeal on August 10, 2013. See 20 C.F.R.
§ 501.3(e).
2
3

5 U.S.C. § 8101 et seq.

By order dated December 20, 2013, the Board denied appellant’s request for oral argument. Order Denying
Request for Oral Argument, Docket No. 13-1926 (issued December 20, 2013).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
On appeal, appellant disagrees with OWCP’s decision granting him a schedule award for
10 percent impairment to his left arm. He contends that he has greater impairment due to
physical limitations and chronic pain and discomfort in his left shoulder and low back.
Appellant further contends that his treating physician minimized his loss of strength and
permanent damage in his left arm which negatively affected his job performance and failed to
include his disfigurement from a scar.
FACTUAL HISTORY
OWCP accepted that on February 2, 2010 appellant, then a 51-year-old clerk, sustained a
left shoulder sprain as a result of repetitive work duties. It authorized left shoulder arthroscopy
which was performed on November 24, 2010.
In a December 22, 2011 decision, OWCP granted appellant a schedule award for 10
percent impairment to the left arm. The award ran for the period July 15, 2010 to
February 18, 2011.4 On January 19, 2012 OWCP issued a corrected decision, noting that the
period of the schedule award ran from July 15, 2011 to February 18, 2012. Appeal rights
attached to the decision notified appellant that a request for reconsideration had to be dated and
received within one calendar year of the date of its decision.
In an appeal request form dated December 17, 2012, received by OWCP on January 14,
2013, appellant requested reconsideration of the December 22, 2011 decision.
In a
December 19, 2012 narrative statement, he contended that Dr. Pennington made critical errors or
inaccurate determinations in the evaluation of his claim. Dr. Pennington failed to acknowledge
appellant’s limited or diminished ability to reach behind his back which was a result of his
employment-related injury. He inaccurately stated that appellant had no diminished strength.
Dr. Pennington failed to reference the visible scar on appellant’s shoulder. Appellant noted his
continuing left side complaints and physical limitations. He contended that his treating
physician’s statement that he could return to light-duty work supported his limitations. In an
August 22, 2011 letter, appellant described his left shoulder symptoms and limitations.
In a July 24, 2011 report, Dr. Pennington advised that a bone scan of the left arm revealed
a single lytic lesion in the anterior cortex of the left humerus, a large differential of benign and
malignant etiologies for a solitary lytic lesion of the bone and degenerative changes.

4

In a December 8, 2011 medical report, Dr. Scott P. Pennington, an attending orthopedic surgeon, opined that
appellant had three percent impairment to the left upper extremity. On December 19, 2011 OWCP’s medical
adviser determined that appellant had 10 percent impairment to the left upper extremity based on the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (2008).

2

In a February 12, 2013 decision, OWCP denied appellant’s request for reconsideration,
without a merit review, finding that it was not timely filed and failed to establish clear evidence
of error in its December 22, 2011 decision.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d (January 2004).
OWCP procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14
OWCP procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.15
ANALYSIS
In its February 12, 2013 decision, OWCP denied appellant’s December 17, 2012 request
for reconsideration finding that it was not timely filed and failed to present clear evidence of
error. The Board finds that it improperly determined that appellant’s request for reconsideration
was not timely filed within the one-year time limitation period set forth in 20 C.F.R. § 10.607.
The Board notes that appellant sought review of the December 22, 2011 OWCP decision
which granted him a schedule award for 10 percent impairment to the left arm. The last merit
decision issued by OWCP on the underlying issue in this case is a January 19, 2012 decision
which corrected the compensation period set forth in its prior schedule award decision. As the
decision was issued on January 19, 2012, appellant’s appeal rights attached at that time and the
regulations in place on the date of the January 19, 2012 decision should be determinative as to
whether his appeal request was timely filed. At the time that OWCP’s January 19, 2012 decision
was issued, OWCP’s regulations provided that a request must be received within one year of the
date of its decision for which review was sought.16 The December 17, 2012 request for
reconsideration was received by OWCP on January 14, 2013, less than one year from the last
merit decision of January 19, 2012. The Board finds, therefore, that appellant’s request for
reconsideration is timely.
As appellant’s December 17, 2012 request for reconsideration was timely, the Board
finds that OWCP improperly denied his request by applying the legal standard reserved for cases
where reconsideration is requested after one year.
Since OWCP erroneously reviewed the evidence submitted in support of appellant’s
reconsideration request under the clear evidence of error standard, the Board will remand the
case for review of the evidence under the proper standard of review for a timely reconsideration
request.17

14

Leon D. Faidley, Jr., supra note 6.

15

20 C.F.R. § 10.607.

16

Id.

17

In light of the disposition of this case, the Board will not address appellant’s arguments on appeal.

4

CONCLUSION
The Board finds that OWCP improperly found that appellant’s request for
reconsideration was untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: January 30, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

